 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KAIAN BRANDON,                                        Case No. 2:14-cv-02883-TLN-DMC
12                                          Plaintiff, ORDER GRANTING DEFENDANTS’
                                                       REQUEST FOR EXTENSION OF TIME
13                  v.                                 TO FILE A REPLY TO PLAINTIFF’S
                                                       OPPOSITION TO MOTION FOR
14                                                     SUMMARY JUDGMENT
     L. WILLIAMS, et al.,
15
                                         Defendants.
16

17

18         The Court, having considered Defendants’ request for a seven-day extension of time to file
19   a reply brief to Plaintiff’s opposition to Defendants’ Motion for Summary Judgment, and good
20   cause having been shown:

21         IT IS ORDERED: Defendants are granted a seven-day extension of time, through and

22   including October 16, 2018, to file a reply to Plaintiff’s opposition to Defendants’ Motion for

23   Summary Judgment.

24
     Dated: October 3, 2018
25                                                         ____________________________________
                                                           DENNIS M. COTA
26
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
                                                                  [Proposed] Order (2:14-cv-02883-TLN-DMC)
